





MORGAN STANLEY & CO.
INCORPORATED
1585 Broadway
New York, New York 10036
BANC OF AMERICA SECURITIES LLC
9 West 57th Street
New York, NY 10019
        
GOLDMAN, SACHS & CO.
85 Broad Street
New York, NY 10004



June 2, 2008






NOTICE OF SECURITIES DEMAND
 
Sensata Technologies Holding B.V.
Sensata Technologies B.V.
Sensata Technologies Finance Company LLC
529 Pleasant Street, Attleboro, MA 02703
 
Attention:    Jeff Cote, Chief Financial Officer
 
Ladies and Gentlemen:
 
We refer to the Engagement Letter dated as of July 11, 2007 (the “Engagement
Letter”; the terms defined therein being used herein as therein defined), among
the undersigned and Sensata Technologies Holding B.V., Sensata Technologies B.V.
and Sensata Technologies Finance Company LLC (collectively, the “Borrowers”),
and hereby give you notice pursuant to the Engagement Letter that the
undersigned hereby request that the Borrowers issue debt securities to refinance
the Subordinated Loans, which debt securities shall be issued in Euros, contain
terms and conditions substantially similar to those applicable to the Borrowers’
existing senior subordinated debt securities, and bear interest at a rate equal
to 11.25% per annum; provided that this notice shall only constitute a proposal
for the issuance of debt securities for purposes of paragraph one of the
Engagement Letter upon the printing of a definitive offering memorandum for the
debt securities.
 
Notwithstanding the requirement set forth in the Engagement Letter that the debt
securities be marketed to investors that are not affiliated with the undersigned
Underwriters, each of the parties hereto agrees that each of the undersigned
Underwriters (and/or its respective affiliates) shall be permitted to purchase
and hold the debt securities. In addition, any fee rebate payable by the
undersigned Underwriters upon
 




Notice of Securities Demand

--------------------------------------------------------------------------------


 
issuance of the debt securities and repayment of the Subordinated Loans shall be
reduced to an amount equal to 50% of the amount that would otherwise be payable
under the terms of the Fee Letter and shall be payable in U.S. dollars.
 
Except as otherwise expressly set forth herein, this letter agreement shall not
amend, waive, modify or otherwise supplement any provision of the Engagement
Letter or the Fee Letter, each of which remains in full force and effect.
 
Very truly yours,
 


MORGAN STANLEY & CO.
INCORPORATED




By  /s/ Todd Vannucci                           
       Title: MANAGING DIRECTOR




BANC OF AMERICA SECURITIES LLC
 
By /s/ Brad Jones                              
      Title: MANAGING DIRECTOR




GOLDMAN, SACHS & CO.
 
By /s/ Bruce H. Mendelsohn                   
      Title: AUTHORIZED SIGNATORY
 




Each of the undersigned hereby acknowledges
and agrees to be bound by the foregoing:
 
SENSATA TECHNOLOGIES HOLDING B.V.


 
By /s/ Jeffrey Cote                               
     Title: CHIEF FINANCIAL OFFICER
 


SENSATA TECHNOLOGIES B.V.


 
By /s/ Jeffrey Cote                              
     Title: CHIEF FINANCIAL OFFICER
 




Notice of Securities Demand